UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X               For Online Publication Only
DONALDSON INTERIORS, INC.,
                                                                                     ORDER
                                                         Plaintiffs,                 16-cv-06970 (JMA) (AYS)

                          -against-                                                                FILED 
                                                                                                   CLERK 
ALPLY INSULATED PANELS, LLC,                                                                           
                                                                                        5/6/2019 10:12 am
                                                                                                       
                                                                                           U.S. DISTRICT COURT 
                                                      Defendant.
                                                                                      EASTERN DISTRICT OF NEW YORK 
----------------------------------------------------------------------X                    LONG ISLAND OFFICE 
AZRACK, United States District Judge:

         Before the Court is the motion of plaintiff Donaldson Interiors, Inc. for default judgment

against defendant Alply Insulated Panels, LLC. For the reasons stated herein, plaintiff’s motion is

GRANTED 1 and plaintiff is directed to submit evidence to the Court concerning damages within

sixty (60) days of the date of this Order.

                                                  I. DISCUSSION

A. Defendant Defaulted

         Plaintiff filed the complaint for breach of contract and indemnification on December 16,

2016. (ECF No. 1.) Defendant was properly served, but failed to timely respond, so the Clerk of

the Court issued a certificate of default on February 3, 2017. (ECF No. 8.) Defendant then

appeared and filed an answer to the complaint, after the parties agreed to vacate the default. (ECF

No. 10.) For more than a year and a half, the parties litigated this matter through counsel, until

November 2018 when counsel for defendant filed a motion to withdraw as counsel, citing disputes

between counsel and the defendant as well as substantial unpaid attorneys’ fees. (ECF No. 39.)



1
  As plaintiff is receiving its requested relief, plaintiff’s motion for a pre-motion conference in anticipation of a motion
for default (ECF No. 45) is hereby terminated as moot.
On November 13, 2018, Magistrate Judge Shields held a hearing and granted the motion to

withdraw. (ECF No. 42.) Judge Shields stayed discovery for thirty (30) days to permit defendant

to retain new counsel. (Id.) She warned defendant that, as a corporate entity, defendant could not

represent itself in the action, and failure to obtain new counsel could result in a default judgment.

(Id.) This order was properly served on defendant. (See ECF No. 44.)

        Well over thirty days have passed, and to date, defendant has failed to obtain new counsel

or otherwise communicate with the Court. Accordingly, the defendant is in now default 2. See

Cabrera v. Canela, 14-cv-4874, 2018 U.S. Dist. LEXIS 92368, at *6 (E.D.N.Y. Apr. 19, 2018) (“I

therefore respectfully recommend that a default be entered against [defendant], as a corporation

cannot proceed pro se in federal court.”) -
                                          report  and -
                                            - - - --- recommendation
                                                        ---------- - adopted
                                                                      - - - - by 2018 U.S. Dist.

LEXIS 89553 (E.D.N.Y. May 24, 2018); Nuriddinov v. Masada III, Inc., 15-cv-5875, 2016 U.S.

Dist. LEXIS 101703 (E.D.N.Y. July 28, 2016) -
                                            report  and -
                                              - - - --- recommendation
                                                          ---------- - adopted
                                                                        - - - - by 2016 U.S.

Dist. LEXIS 208781 (E.D.N.Y. Aug. 15, 2016) (finding corporate defendant in default when it

failed to obtain counsel pursuant to court order).

B. Liability

        When a defendant defaults, the Court is required to accept all of the factual allegations in

the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id. Here,

the allegations in the complaint are sufficient to establish the defendant’s liability for breach of

contract.



2
  As a result of defendant’s default, the motion for a pre-motion conference in anticipation of a motion for summary
judgment, (ECF No. 37), filed by former defense counsel, is dismissed
                                                         2
C. Damages

       “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)).

       The instant motion does not include a request for damages. Accordingly, the Court cannot

at this time “ascertain the amount of damages with reasonable certainty.” Id. In order to award

damages for defendant’s default, plaintiff must submit evidence regarding damages to the Court

no later than sixty (60) days from the date of this Order.

                                       II. CONCLUSION

       For the reasons stated above, plaintiff’s motion for a default judgment (ECF No. 46) is

granted; plaintiff’s motion for a pre-motion conference (ECF No. 45) is terminated as moot; and

defendant’s motion for a pre-motion conference (ECF No. 37) is dismissed. Plaintiff is directed

to submit evidence regarding damages to the Court no later than sixty (60) days from the date of

this Order. Should plaintiff fail to submit damages within sixty (60) days, the Clerk of the Court

will be directed to mark this case closed.

SO ORDERED.

Dated: May 6, 2019
Central Islip, New York                                   /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE

                                                 3
